Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending. Claims 1-18 have been examined. Claims 1-18 have been rejected.
 
Response to Arguments
Applicant's arguments filed 3/21/2021 with respect to claims 1-18 have been fully considered but are moot due to the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinathan et al. (US 2015/0142713) in view of Reed et al. (2004/0103017, ¶ 0041-0042) and Swinson et al. (US Patent No. 8,577,736).

As per claim 1, Gopinathanan teaches adaptive real time modeling and scoring system for generating scoring models, the system comprising, at least:
a memory that stores instructions (¶ 0037); and
one or more processors configured by the instructions to perform operations comprising (¶ 0037):
determining, based on a threshold or trigger, whether a predictive scoring model is ready for a refresh or regeneration (¶ 0038-0039; Gopinathanan teaches creating predictive models to take in data to compute model scores; these predictive models correspond to predictive scoring models; in ¶ 0051 Gopinathanan teaches re-building these predictive models that compute model scores “as and when triggered by a Model Management Module 106” “at regular, alert triggered;” this teaching indicates that a predictive scoring model is ready for a refresh or regeneration based on a trigger; Gopinathanan also teaches in ¶ 0052 that the rebuilding the predictive models “if the performance of any of the deployed models or business metrics falls below a predefined threshold”);
receiving and transforming system input data, the system input data comprising elements of a plurality of consumer profiles including a plurality of social media traffic (¶ 0023-0027; Gopinathanan teaches collecting data, analyzing, and transforming data into usable information; in ¶ 0062 Gopinathanan teaches data collected from social networks; in ¶ 0062 Gopinathanan teaches data collected from external sources comprising social networks and update of profile variables using these transformed data; furthermore, in ¶ 0067 Gopinathanan teaches these variables being computed on specific entities comprising 
monitoring and identifying a change in the input data and, based on an identified change in the input data, automatically refresh or regenerate the scoring model for calculating new lead scores (¶ 0062-0063; Gopinathanan teaches receiving, transforming data, and performing comparative analysis against previous data by measuring correlations between different variables and triggering model rebuilding; this teaching indicates a process of monitoring and identifying a change in the input data as recited in the claim, and the rebuilt model is for calculating new scores interpreted as new lead scores); and
outputting a refreshed or regenerated predictive scoring model (¶ 0051; Gopinathanan teaches rebuilding predictive models; this teaching reads onto outputting a refreshed or regenerated predictive scoring model).
	Gopinathanan does not teach:
 	receiving and transforming user-selectable system input data, user-selectable system input data comprising elements of a plurality of consumer profiles including email traffic and display traffic.
However, Reed teaches:
receiving and transforming a plurality of consumer profiles including elements of email traffic and display traffic (¶ 0009, 0010, 0038; Reed teaches generating a predictive models using responses from customers using any form of interaction comprising web and email; interaction with customers via web suggests interactive computer communication involving display; this teaching reads onto display traffic; the customers’ information from web and email is then segmented and profiled as taught by Reed in ¶ 0039-0042; these traffics are used for segmented and profiled, so this teaching means they are received and transformed by the system).

Gopinathanan and Reed do not teach:
user-selectable system input data.
However, Swinson teaches:
user-selectable system input data (col. 9 lines 25-40; Swinson teaches an input system enabling a user to select data from various external data sources as input to generate a model).
Gopinathanan, Reed, and Swinson are analogous art because they are in the same field of generating predictive model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gopinathanan, Reed, and Swinson. One of ordinary skill in the art would have been motivated to make such a combination because Swinson’s teaching would have enabled selective access of desired data to utilize in a particular context (col. 9 lines 19-24).

As per claim 2, Gopinathanan teaches teach the system of claim 1, wherein the operations further comprise receiving an input defining a consumer profile (¶ 0023-0027, 0062, 0067); 
Gopinathanan and Swinson do not teach:
defining a consumer profile of an existing target consumer and, based on the received consumer profile, generating a look-alike audience comprising potential target consumers replicating at least in part aspects of the consumer profile.
However, Reed teaches:


As per claim 3, Gopinathanan teaches the system of claim 2, wherein the operations further comprise receiving user selections relating to at least some aspects of the consumer profile with an interactive user interface (¶ 0062, 0066; Gopinathanan teaches profile variables received from Variable Generation Module; these variables according to ¶ 0066 may be specified by human interaction and input; these teachings in combination indicate the operations comprise receiving user selections as recited in this claim).

As per claim 4, Gopinathanan teaches the system of claim 3, wherein the operations further comprise receiving input, with a consumer element of the interactive user interface (¶ 0051; Gopinathanan teaches human inputting specifications);
Gopinathanan and Swinson do not teach:
receiving a selection of a degree of replication accuracy or population size of the look-alike audience generated by the automated modeling engine.
However, Reed teaches:

Gopinathanan, Swinson, and Reed are analogous art because they are in the same field of generating predictive model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gopinathanan, Swinson, and Reed. One of ordinary skill in the art would have been motivated to make such a combination because Reed’s teachings would have been much easier to handle and produced statistically valid results (¶ 0041).

As per claim 5, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 7, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claims 8, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claims 9, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claims 10, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claims 11, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claims 14, these limitations have already been discussed in claim 2. They are, therefore, rejected for the same reasons.

As per claims 15, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claims 16, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claims 17, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gopinathan et al. (US 2015/0142713) in view of Swinson et al. and  Reed et al. as applied to claims 1, 7, and 13, and further in view of Dhawan et al. (US 20170206571).

As per claim 6, Gopinathanan, Swinson, and Reed do not teach the system of claim 1, wherein the refreshed or regenerated predictive model output by the system is used to personalize conversation for in-bound calls at a call center, or optimize the purchase of a marketing media mix on web channels based on evolving quality trends in historical data, or recommend new pricing and strategies for display media bidding based on a difference between original pricing assumptions and a most recent quality and bid performance.
However, Dhawan teaches: 
the system of claim 1, wherein the refreshed or regenerated predictive model output by the system is used to personalize conversation for in-bound calls at a call center, or optimize the purchase of a marketing media mix on web channels based on evolving quality trends in historical data (¶ 0004), or recommend new pricing and strategies for display media bidding based on a difference between original pricing assumptions and a most recent quality and bid performance.
Gopinathanan, Swinson, Reed, and Dhawan are analogous art because they are in the same field of generating predictive model. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gopinathanan, Swinson, Reed, and Dhawan. One of ordinary skill in the art would have been motivated to make such a combination because Dhawan’s teachings would have determined a consumer's level of interest in a product and provided information or other benefits to the consumer (¶ 0003).

As per claims 12, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claims 18, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.


/CUONG V LUU/Examiner, Art Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129